UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 001-35195 Compressco Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 94-3450907 (State of incorporation) (I.R.S. Employer Identification No.) 101 Park Avenue, Suite 1200 Oklahoma City, Oklahoma (Address of principal executive offices) (zip code) (405) 677-0221 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes []No [X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of August 11, 2011, there were 9,258,229 Common Units and 6,273,970 Subordinated Units outstanding. CERTAIN REFERENCES IN THIS QUARTERLY REPORT References in this Quarterly Report to “Compressco Partners,” “we,” “our,” “us,” “the Partnership” or like terms refer to Compressco Partners, L.P. and its wholly owned subsidiaries. References to “Compressco Partners GP” or “our General Partner” refer to our general partner, Compressco Partners GP Inc. References to “TETRA” refer to TETRA Technologies, Inc. and TETRA’s controlled subsidiaries, other than us. References to “Compressco” refer to Compressco, Inc. and its controlled subsidiaries, other than us. References to “TETRA International” refer to TETRA International Incorporated and TETRA International’s controlled subsidiaries. References to “Compressco Partners Predecessor” or “our Predecessor” refer to the predecessor of Compressco Partners for accounting purposes. As further described elsewhere in this Quarterly Report, our Predecessor consists of (1) all of the historical assets, liabilities and operations of Compressco, combined with (2) certain assets, liabilities and operations of TETRA International conducting wellhead compression-based production enhancement services and related well monitoring and automated sand separation services in Mexico. References to the “Offering” refers to the Partnership’s initial public offering (the Offering) of 2,670,000 common units representing limited partner interests in the Partnership (common units) at $20.00 per common unit completed on June 20, 2011 pursuant to a Registration Statement on Form S-1, as amended (File No. 333-155260) (the Registration Statement), initially filed on November 10, 2008 by the Partnership with the Securities and Exchange Commission (the SEC) pursuant to the Securities Act of 1933, as amended (the Securities Act), including a prospectus regarding the Offering (the Prospectus) filed with the Commission on June 16, 2011 pursuant to rule 424(b). i PART I FINANCIAL INFORMATION Item 1. Financial Statements. Compressco Partners, L.P. Consolidated Statements of Operations (In Thousands, Except Per Unit Amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Compression and other services $ Sales of compressors and parts Total revenues Cost of revenues (excluding depreciation and amortization expense): Cost of compression and other services Cost of compressors and parts sales Total cost of revenues Selling, general and administrative expense Depreciation and amortization Interest expense, net Other (income) expense, net 92 78 Income before income tax provision Provision for income taxes Net income $ Allocation of 2011 net income used for earnings per unit calculation: Net income $ $ Net income applicable to the period through June 19, 2011 6 Net income applicable to the period June 20 through June 30, 2011 $ $ Allocation of net income to general partner 11 11 Allocation of net income to limited partners $ $ Net income per common unit (basic and diluted) $ $ Weighted average common units outstanding See Notes to Consolidated Financial Statements 1 Compressco Partners, L.P. Consolidated Balance Sheets (In Thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowances for doubtful accounts of $272 in 2011 and $304 in 2010 Inventories Deferred tax asset - Prepaid expenses and other current assets Total current assets Property, plant, and equipment Land and building Compressors and equipment Vehicles Construction in progress 75 - Total property, plant, and equipment Less accumulated depreciation ) ) Net property, plant, and equipment Other assets: Goodwill Patents, trademarks and other intangible assets, net of accumulated amortization of $581 in 2011 and $566 in 2010 87 Other assets 42 Total other assets Total assets $ $ LIABILITIES AND PARTNERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Amounts payable to affiliates - Total current liabilities Other liabilities: Affiliate note payable - Deferred tax liabilities Other long-term liabilities 49 48 Total other liabilities Commitment and contingencies Partners' equity: Net parent equity - Common units (8,696,757 units issued and outstanding) - Subordinated units (6,276,970 units issued and outstanding) - General partner interest - Accumulated other comprehensive income - Total partners' equity Total liabilities and partners' equity $ $ See Notes to Consolidated Financial Statements 2 Compressco Partners, L.P. Consolidated Statement of Partners’ Capital / Net Parent Equity (In Thousands) (Unaudited) Accumulated Partners' Capital Other Limited Partners Compre- Total Net Parent General Common Subordinated hensive Partners' Equity Partner Unitholders Unitholder Income Equity Balance as of January 1, 2011 $ $
